DETAILED ACTION
Reasons for Allowance
Claims 1-10 and 12-21 are allowed.
Claim 11 is cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the stack fin including first and second semiconductor materials alternately stacked and in physical contact with each other, wherein the first semiconductor material is different from the second semiconductor material;
wrapping surfaces of the nanowires exposed in the second gate trench;” in combination with the other elements of the claim.  
Regarding independent claim 10: the prior art didn’t suggest or teach the claimed invention with “depositing a high-k dielectric layer over the interfacial layer and wrapping each of the first type semiconductor layers, wherein the high-k dielectric layer
includes stacked layers of dielectric materials;
partially removing the high-k dielectric layer, wherein the partially removing of the
high-k dielectric layer includes selectively removing a topmost layer of the stacked layers; and
depositing a conductive layer over the high-k dielectric layer and wrapping each
of the first type semiconductor layers.” in combination with the other elements of the claim.
Regarding independent claim 16: the prior art didn’t suggest or teach the claimed invention with “wherein each of the NFET I/O device structure and the PFET I/O device structure includes a gate trench and a stack fin exposed in the gate trench.
partially removing the one or more high-k dielectric layers in the NFET core device structure and the PFET core device structure while the hard mask covers the one or more high-k dielectric layers in the NFET I/O device structure and the PFET I/O device structure, leaving a portion of the one or more high-k dielectric layers in the NFET core device structure and the PFET core device structure;” in combination with the other elements of the claim.
Dependent claims 2-10, 12-15 and 17-21 are allowed by virtue of their dependency. 
The closest prior art KIM (US 2019/0326284 A1; hereinafter ‘Kim’), Cheng (US 2018/0197785 A1; hereinafter ‘Cheng’), LI (US 2018/0122701 A1; hereinafter ‘Li’), and SONG (US 2016/0310080 A1; hereinafter ‘Song’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815